Citation Nr: 0524373	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  03-01 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
residuals of chip fracture, left hip, with traumatic 
arthritis. 

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for degenerative disc disease of the lumbar spine 
with left radiculopathy, status post laminectomy at L5, 
secondary to service-connected left hip disorder. 

3.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine with left radiculopathy, status 
post laminectomy at L5, secondary to service-connected left 
hip disorder. 

4.  Entitlement to service connection for status post 
cervical discectomy with radiation to the left arm, secondary 
to the service-connected left hip disorder. 

5.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) by reason of service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to May 1974, 
from July 1974 to July 1976, and from November 1976 to August 
1977.  

The issue of entitlement to service connection for 
degenerative disc disease of the lumbar spine with left 
radiculopathy, status post laminectomy at L5, secondary to 
the left hip disorder was previously denied by Department of 
Veterans Affairs (VA) rating decision of June 1997.  The 
veteran was notified of that determination, and of his 
procedural and appellate rights, by VA letter dated June 13, 
1997.  He did not appeal that determination within one year 
of the notification thereof; therefore, the decision became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

This current matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Jackson, Mississippi Regional Office (RO).  By a rating 
action of March 2000, the RO increased the evaluation for the 
veteran's service-connected left hip disorder, from 10 
percent to 20 percent, effective February 23, 2000.  The 
veteran perfected a timely appeal to that decision.  The 
veteran appeared and offered testimony at a hearing before a 
hearing officer at the RO in August 2000.  A transcript of 
that hearing is of record.  Subsequently, a hearing officer's 
decision in December 2000 increased the evaluation for the 
left hip disorder from 20 percent to 30 percent, effective 
February 23, 2000.  By a rating action of May 2002, the RO 
confirmed the 30 percent disability rating assigned for the 
left hip disorder, and denied the veteran's claim for a TDIU.  
He perfected an appeal of the denial of a TDIU.  

By a rating action in August 2003, the RO determined that new 
and material evidence had been received to reopen the 
veteran's claim of entitlement to service connection for 
degenerative disc disease of the lumbar spine, but denied the 
claim on the merits; the RO also denied a claim for service 
connection for status post cervical discectomy with radiation 
to the left arm.  In that rating action, the RO also denied a 
rating in excess of 30 percent for the left hip disorder, and 
the veteran's claim for a TDIU.  In April 2004, the veteran 
testified at a hearing before a Decision Review Officer 
(DRO).  A transcript of that hearing is of record.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, where a veteran has filed a notice of 
disagreement as to the assignment of a disability evaluation, 
a subsequent rating decision awarding a higher rating, but 
less than the maximum available benefit, does not abrogate 
the pending appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Consequently, as the veteran has not withdrawn his 
claim for an increased rating for his left hip disorder, 
under 38 C.F.R. § 20.204, the issue remains in appellate 
status.  

Although the RO determined that new and material evidence had 
been submitted to warrant reopening the veteran's claim for 
degenerative disc disease of the lumbar spine, to include as 
secondary to the left hip disorder, the Board must initially 
determine whether new and material evidence has been 
submitted regardless of the RO's actions.  Jackson v. 
Principi, 265 F.3d 1366 (2001).  

The issue of entitlement to a TDIU is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.  

2.  By a rating decision dated in June 1997, the RO denied 
the veteran's claim of entitlement to service connection for 
degenerative disc disease of the lumbar spine with left 
radiculopathy, status post laminectomy at L5, secondary to 
the left hip disorder; the veteran was notified of that 
decision, but did not appeal within one year of such 
notification.  

3.  Evidence added to the record since the June 1997 rating 
decision is new evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the veteran's claim of 
entitlement to service connection for degenerative disc 
disease of the lumbar spine with left radiculopathy, status 
post laminectomy at L5, secondary to the left hip disorder.  

4.  The competent medical evidence of record pertaining to 
the question of whether there is a causal relationship 
between the diagnosed degenerative disc disease, lumbar 
spine, with left radiculopathy, status post left laminectomy 
and the service-connected left hip disorder is, at least, in 
equipoise.  

5.  A cervical spine disorder, diagnosed as status post 
cervical discectomy with radiation to the left arm, was first 
identified many years after the veteran's discharge from 
service.  

6.  The veteran's cervical spine disorder, status post 
cervical discectomy with radiation to the left arm, is not 
shown to be related to his military service or to his 
service-connected left hip disorder.  

7.  The veteran's left hip disability is manifested by 
complaints of chronic pain, limited motion due to pain, and 
X-ray findings consistent with mild osteoarthritis.  A 
fracture of the surgical neck of the femur with a false joint 
is not demonstrated.  


CONCLUSIONS OF LAW

1.  The June 1997 rating decision that denied service 
connection for degenerative joint disorder, to include as 
secondary to the service-connected left hip disorder, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2004).  

2.  Evidence received since the June 1997 RO rating decision, 
denying the veteran's claim of entitlement to service 
connection for degenerative joint disorder, to include as 
secondary to the service-connected left hip disorder, is new 
and material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (Effective after August 29, 2001).  

3.  With resolution of reasonable doubt in the veteran's 
favor, the Board finds that degenerative disc disease of the 
lumbar spine, with left radiculopathy, status post 
laminectomy L5, is proximately due to or the result of the 
veteran's service-connected left hip disorder.  38 U.S.C.A. 
§§ 1110, 5103, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2004); Allen v. Brown, 7 Vet. App. 439 
(1995).  

4.  A cervical spine disorder, status post cervical 
discectomy with radiation to the left arm, is not proximately 
due to, the result of, or aggravated by the service-connected 
residuals of chip fracture, left hip, with minimal traumatic 
arthritis.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (a) (2004); Allen v. 
Brown, 7 Vet. App. 439 (1995).  

5.  The criteria for an evaluation in excess of 30 percent 
for residuals of a chip fracture, left hip, with minimal 
traumatic arthritis, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5251, 5254, 5255 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The VCAA requires that VA notify the veteran of evidence and 
information necessary to substantiate his or her claim and 
inform him/her whether he/she or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In this regard, 
the veteran was notified of the evidence and information 
necessary to substantiate his claims in letters dated in 
March 2002, April 2003, and May 2004; the rating decisions of 
March 2000, December 2000, and August 2003; the statements of 
the case dated in June 2000, August 2002, and March 2005; and 
the supplemental statements of the case dated in September 
2003, November 2003, and March 2005.  These documents 
included a summary of the evidence in the case; citation to 
pertinent laws and regulations; and a discussion of how they 
affect the decision.  The RO clearly explained why the 
evidence was insufficient under applicable law and 
regulations to grant the benefits sought.  

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The May 2004 letter specifically 
invited the veteran to give VA any additional evidence he had 
regarding the issues on appeal.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  
The Board finds the duty to assist and duty to notify 
provisions of the VCAA as to the issues addressed in this 
decision have been fulfilled.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notices provided 
to the veteran in March 2002, April 2003, and May 2004 were 
not given prior to the original jurisdiction (RO) 
adjudication of the claims, the notices were provided by the 
AOJ prior to the transfer and certification of the veteran's 
case to the Board, and those notices complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not be prejudicial error.  See VAOPGCPREC 7-2004 (July 16, 
2004).  

II.  Pertinent Laws, Regulations, and Court Precedents.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service or was manifested to a compensable 
degree during any applicable presumptive period.  38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(f) (West 2002).  

The Board also acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  38 
C.F.R. §§ 3.156(a), 3.159(c).  However, the regulation 
provisions affecting the adjudication of claims to reopen a 
finally decided claim are applicable only to claims received 
on or after August 29, 2001.  66 Fed. Reg. at 45,620.  Since 
the veteran filed his petition to reopen the claim for 
service connection for degenerative disc disease of the 
lumbar spine secondary to the left hip disorder after August 
29, 2001, the Board will apply these revised provisions.  

Under the revised 38 C.F.R. § 3.156(a), new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  
This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  The credibility of new evidence is 
assumed for the limited purpose of determining whether it is 
material.  Justus v. Principi, 3 Vet. App. 510 (1992).  

III.  Factual background.

The service medical records show that the veteran fell on his 
left hip while playing football in November 1972; he was 
subsequently diagnosed with a chip fracture of the left hip.  
The service medical records are completely silent with 
respect to any complaints, findings, or diagnosis of a back 
disorder or a cervical spine disorder.  

Post-service treatment records, including VA as well as 
private treatment reports, dated from May 1980 through 
February 1995, show that the veteran received clinical 
evaluation and treatment for the chip fracture of the left 
hip.  Report of a private disability evaluation, dated in May 
1980, reflects an impression of recurrent lumbar strain.  A 
July 1981 VA examination report reflects a diagnosis of mild 
degenerative changes, left hip, with possible vascular 
disturbance of the head of the femur.  When seen in February 
1986, the veteran complained of constant pain in the left 
hip, particularly with increased activity; the impression was 
bursitis.  A VA progress note, dated in July 1987, reflects a 
diagnosis of minimal degenerative joint disease, left hip.  

On the occasion of a VA examination in June 1994, it was 
noted that the veteran was very awkward, and was difficult to 
examine especially without his cane.  He avoided weight on 
the left leg.  He had 3/4" atrophy to the left thigh and his 
back had an acute spasm with only 10 degrees bending and 
rotation to the left.  There was tenderness to the lumbar 
spine junction.  He had diminished sensation of the left 
great toe, and diminished left ankle jerk.  Ordinary tests 
were impossible because of pain and spasm.  The impression 
was history of traumatic arthritis of the left hip, service-
connected, and now acute symptoms and findings of a lumbar 
disc probably L4 or L5.  The examiner opined that the disc 
was at least partially due to altered body mechanics due to 
the service-connected hip injury.  

VA progress notes, dated from June 1994 through February 
1995, show that the veteran continued to receive clinical 
attention and treatment for chronic back pain and a cervical 
spine disorder.  A treatment note, dated in August 1994, 
reflects an impression of herniated nucleus pulposus, left, 
S1 radiculopathy.  During a clinical visit in September 1994, 
it was noted that the veteran had been experiencing decreased 
strength in the left upper extremity with burning and 
stinging sensation down the left arm.  A magnetic resonance 
imaging (MRI) of the cervical spine, performed in September 
1994, revealed a herniated disc at the C5-C6 level, and 
minimal to moderate cervical spondylosis.  In February 1995, 
the veteran underwent an anterior cervical fusion.  

The veteran's claim for service connection for a low back 
disorder, secondary to the service-connected left hip 
disorder (VA Form 21-4138) was received in September 1996.  
Submitted in support of the veteran's claim were VA 
outpatient treatment reports, dated from March 1995 to 
December 1996.  A treatment report, dated in March 1995, 
reflects a diagnosis of status post cervical discectomy.  
During a clinical visit in June 1995, the veteran reported 
problems with persistent pain and weakness in the left upper 
extremity.  In November 1995, the veteran was seen for 
complaints of pain in the left upper extremity and numbness 
in the fingers; the impression was chronic left C6-7 
radiculopathy.  The veteran was seen for a follow up 
evaluation in December 1996, at which time he was given a 
diagnosis of chronic pain.  

The veteran was afforded a VA examination in January 1997, at 
which time it was noted that he ambulated with a cane in the 
right hand.  He walked with only a trace of a limp; without 
the cane, he had a slight gluteus medius limp on the left 
side.  Following an evaluation of the left hip, including x-
ray study of that hip, the veteran was diagnosed with minimal 
osteoarthritis, left hip.  The examiner observed the 
veteran's complaints and lack of motion seemed to be out of 
proportion to the x-ray changes demonstrated, and that most 
people with this degree of change on x-ray would have little 
limitation of function.  The examiner noted that the x-ray 
study of the left hip revealed no evidence of fracture, 
malunion or nonunion.

In a treatment reports, dated in July 1997, Dr. Bomboy noted 
that there was significant degenerative arthritis in the left 
hip, with cyst formation in the acetabulum and in the femoral 
head, spur formation and ectopic calcium inside the joint.  
Dr. Bomboy stated, on a clinical basis, the veteran had 
significant loss of internal rotation in the left hip, mildly 
limited flexion and walked with an antalgic limp, and he had 
a positive Trendelenburg.  

On the occasion of a VA examination in September 1998, it was 
noted that the veteran ambulated normally with a cane in the 
right hand; without the cane, he had a slight gluteus medius 
limp.  His Trendelenburg's sign was positive on the left, and 
negative on the right.  He had mild atrophy of the muscles in 
the left lower extremity.  He had no tenderness about the 
left hip.  X-ray study revealed a trace of narrowing of 
articular cartilage amounting to less than 1 mm.  The 
impression was very minimal osteoarthritis, left hip, as 
evidenced by slight narrowing of the articular cartilage.  
The examiner noted that the restriction of motion in the left 
hip demonstrated by the veteran was much greater than would 
be anticipated from his x-rays, which showed minimal disease.  
The examiner did not feel that there was sufficient disease 
present in the left hip to consider a total hip arthroplasty.  
The examiner further noted that the veteran could perform a 
sedentary job, which did not require him stand or walk in 
excess of two hours out of the eight.  

VA medical records, dated from June 1999 through October 
2002, including outpatient treatment reports as well as 
examination reports, reflect ongoing clinical evaluation and 
treatment for the left hip disorder, disk disease in the 
lumbar spine, and a cervical spine disorder.  

On examination in June 1999, there was mild tenderness to 
deep palpation over the posterior aspect of the left hip, 
deep in the gluteal area.  There was slight pain in that same 
area with internal/external rotation of the leg; however, 
with extension of the leg, there was too much pain associated 
with the back to be able to appreciate how much was with the 
hip.  Reflexes both at the knee and the ankle were present.  
The impression was degenerative joint disease of the left 
hip, secondary to old trauma, and degenerative disc disease 
with herniated disk at L5-S1, with radicular pain in the left 
leg.  The examiner stated that the major component of the 
pain in the veteran's hip and leg was associated with his 
herniated disk, although he also had degenerative joint 
disease of the left hip with associated pain.  The examiner 
explained that this was so overshadowed by the pain of his 
herniated disk that it would be difficult to ascertain the 
level of disability from his left hip alone.  

VA hospital records reflect that the veteran underwent left 
L4-5 laminectomy and microdiscectomy in August 1999.  It was 
reported that he had had longstanding back pain and severe 
left-sided sciatic pain which had been intractable in spite 
of conservative measures.  MRI showed a large, broad-based 
disc herniation compressing the nerve root.  When the veteran 
was seen in September 1999, he reported that his symptoms 
were worse and that the pain into his leg was worse and his 
foot was numb.  

Following an examination in March 2000, the examiner noted 
there appeared to be marked difficulty in range of motion, 
endurance, and balance.  He also observed that the veteran 
walked with an antalgic gait pattern.  There was also marked 
limitation in functional status due to pain.  The pertinent 
diagnoses were degenerative joint disease of the left hip, 
status post L5-S1 laminectomy, and status post cervical spine 
fusion.  The examiner explained, while the veteran had severe 
degenerative joint changes and deformities of the left hip, 
it was not possible to delineate or differentiate the effects 
of the left hip deformity and pain from the lumbosacral spine 
condition.  However, the examiner stated there was obvious 
pathology in the left hip to cause all of the above 
discomforts and limitations in functional capacity.  

At a personal hearing in August 2000, the veteran reported 
problems with recurring and severe pain in the left hip.  The 
veteran indicated that he was unable to stand or walk any 
significant distance without pain in the left hip.  The 
veteran stated that while he had been issued a TENS unit, it 
had failed to provide any significant relief for the pain.  
The veteran indicated that the pain in the left hip had 
prevented him from performing his job as well as household 
chores.  The veteran noted that his doctors had discussed a 
hip replacement, but felt that he was too young for such a 
procedure.  

On the occasion of a VA examination in March 2002, there was 
tenderness to rotation of the hip joint.  He had a positive 
straight leg raise with pain radiating through the hip.  The 
impression was traumatic arthritis, left hip.  The examiner 
stated that there would be difficulty in ascertaining the 
degree of disability associated with his traumatic arthritis 
as opposed to his non-service-connected lumbosacral disc 
disease with any degree of medical certainty.  

The veteran was afforded another VA examination in August 
2003, at which time he indicated that bending, lifting, and 
prolonged ambulation caused pain in the lumbar spine and left 
buttock.  He also noted that his leisure activities were 
limited by pain.  The veteran also indicated that he 
developed tingling in the left upper extremity in 1994 when 
it was exposed to cold; he now had constant numbness in the 
left index finger.  On examination of the left hip, the 
veteran's Trendelenburg sign was positive.  There was 
tenderness over the vastus lateralis ridge laterally.  He had 
the following range of motion with complaints of pain at the 
extremes of motion: flexion was 90 degrees, extension was 0 
degrees, internal rotation was 20 degrees, external rotation 
was 20 degrees, abduction was 20 degrees, and adduction was 
10 degrees.  X-ray study of the left hip revealed mild 
narrowing of the articular cartilage with small osteophyte 
superiorly.  He had a subchondral cyst in the left femoral 
head.  The impression was osteoarthritis, left hip, mild; 
degenerative disc disease, lumbar spine; status post lumbar 
discectomy; and probable herniated nucleus pulposus, C5-6.  
The examiner stated that he did not believe the disease 
causing the symptoms in the veteran's left arm or the 
degenerative disc disease and subsequent discectomy in the 
lumbar area were the result of the veteran's mild 
osteoarthritis in his left hip.  He also stated that the 
veteran did not have enough disease in the left hip to cause 
degenerative disc disease in the lumbar spine.  Nonetheless, 
the examiner noted, once present, the degenerative disc 
disease in the lumbar area might be aggravated, to a small 
degree, by the limitation of motion and subsequent gait 
changes in the left hip.  

VA progress notes, dated from October 2002 through April 
2004, show that the veteran received ongoing clinical 
evaluation and treatment for several disabilities, including 
arthritis of the left hip and low back pain.  In October 
2002, the veteran was seen for evaluation of low back and leg 
pain; it was noted that he had had a lumbar decompression and 
discectomy performed at L4-5 on the left side in 1999.  
Following the surgery, he did not have any significant relief 
from pain.  He continued to complain of back pain and left-
sided leg pain; he was investigated and found to have no 
significant compressive pathology.  Following a physical 
evaluation, the clinical impression was chronic lumbago, 
left-sided leg pain, failed back syndrome, and myofascial 
syndrome.  The veteran was seen in January 2004, for a follow 
up evaluation of low back pain; he described the pain as hot 
and stinging in character.  Following an evaluation, the 
veteran was diagnosed with low back pain, degenerative 
arthritis, failed back surgery syndrome, and myofascial 
spasm.  

On the occasion of another VA examination in April 2004, it 
was noted that the veteran was unable to sit with his hip 
flexed 90 degrees; he slouched in the chair so that the hip 
does not have to flex significantly, and he bears most of his 
weight on his right buttock as he sits, thus interfering with 
sitting.  The veteran indicated that his hip gets stiff with 
walking; he is able to walk one block with an occasional 
brief rest.  It was noted that the veteran used a cane in his 
right hand.  The veteran reported a dull aching pain in the 
left hip when reclining, which limited his ability to walk or 
sit for any length of time.  On examination, it was observed 
that the veteran walked with a mild antalgic gluteus medius 
left hip limp.  There was tenderness over the lateral and 
posterior aspects of the left hip.  His Trendelenburg sign 
was positive on the left, and negative on the right.  The 
veteran had the following range of motion with pain at the 
extremes of motion:  flexion was to 30 degrees, extension was 
-15 degrees, abduction was 20 degrees, adduction 10 degrees, 
internal rotation was 10 degrees, and external rotation was 
10 degrees.  Repetitive motion did not change his range or 
symptoms.  

X-ray study of the pelvis revealed very minimal narrowing of 
the articular cartilage in the left hip, with an osteophyte 
superiorly, and probably a chip fracture off the posterior 
margin of the acetabulum.  The impression was mild 
osteoarthritis, left hip.  The examiner noted the veteran's 
active and passive ranges of motion were the same.  The 
examiner stated that he was unable to detect any objective 
evidence of weakness, incoordination, fatigability, or loss 
of motion due to the above.  The range of motion was 
determined by pain.  The examiner further noted that he was 
unable to estimate the range of motion, amount of pain, or 
functional capacity during a flare up without resorting to 
pure speculation.  He noted the amount of arthritic change in 
the veteran's hip was minimal; therefore, he was surprised 
that the veteran's motion was limited as much as he 
demonstrated on the examination.  

At a personal hearing in April 2004, the veteran testified 
that he had chronic pain in the left hip.  The veteran also 
testified that the pain in his left hip limited his ability 
to perform daily activities.  

Received in March 2005 were VA progress notes, dated from 
January 2004 to March 2005, reflecting ongoing clinical 
evaluation and treatment for chronic low back pain, secondary 
to degenerative joint disease.  

IV.  Legal analysis-Service connection.

A.  New and material evidence-S/C degenerative disc disease, 
lumbar spine.

After reviewing the evidence of record, the Board determines 
that new and material evidence has been presented to reopen 
the claim of entitlement to service connection for 
degenerative disc disease of the lumbar spine, to include as 
secondary to the service-connected left hip disorder.  

As noted above, in a June 1997 rating action, the RO denied 
the veteran's claim of entitlement to service connection for 
degenerative disc disease of the lumbar spine, as secondary 
to the service-connected residuals of a left hip injury.  The 
RO denied the claim on the basis that the evidence did not 
show that the back condition was related to the service-
connected condition, nor was there any evidence of a back 
disorder in service.  The veteran filed his current claim in 
February 2003, seeking to reopen his claim of entitlement to 
service connection for a back disorder, on a secondary basis.  
The law and regulations allow for reopening a claim, even if 
finality has attached, if new and material evidence has been 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).  

The evidence received after June 1997 is presumed credible 
for the purposes of reopening the veteran's claim unless it 
is inherently false or untrue, or it is beyond the competence 
of the person making the assertion.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995).  

The Board finds that the newly received medical records are 
both "new and material."  Significantly, the medical records 
obtained in connection with the veteran's attempt to reopen 
his claim relate to an unestablished fact necessary to 
substantiate the claim.  The evidence includes an opinion 
from a VA examiner, dated in August 2003, which suggests that 
while the degenerative disc disease in the lumbar spine may 
not be the result of the left hip disorder, once present, it 
might be aggravated by the limitation of motion and 
subsequent gait changes in the left hip.

The Board notes that the additional evidence is both new and 
material as it contributes to a more complete picture of the 
circumstances pertaining to the veteran's claim that his 
current low back disorder is associated with his service-
connected left hip disorder.  Such added evidence submitted 
since the unappealed June 1997 RO rating decision is not 
cumulative in nature, is probative of the issue at hand and, 
when viewed in the context of all the evidence of record, 
both new and old, raises a reasonable possibility of 
substantiating the claim.  Accordingly, the veteran's claim 
of entitlement to service connection for degenerative disc 
disease of the lumbar spine, to include as secondary to the 
service-connected left hip disorder, is reopened.  38 C.F.R. 
§ 3.156(a) under the standard of review in effect on and 
after August 29, 2001.  

Having reopened the veteran's claim of entitlement to service 
connection for degenerative disc disease of the lumbar spine, 
secondary to the service-connected left hip disorder, it is 
now incumbent upon VA to consider his claim on the merits.  

B.  Service connection for degenerative disc disease of the 
lumbar spine on the merits.

The Board may proceed in considering the issue of entitlement 
to service connection for degenerative disc disease of the 
lumbar spine, to include as secondary to the service-
connected left hip disorder, on a de novo basis without 
prejudice shown to the veteran in view of the favorable 
decision cited below.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Since the record is complete, there is no need to 
remand such issue for additional development of the evidence.  
The Board notes that the veteran was afforded an adequate VA 
orthopedic examination in August 2003.  

Pertinent regulations provide that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  Generally, service connection requires (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered 
part of the original condition.  38 C.F.R. § 3.310(a) (2004).  
In addition, when aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service- 
connected disability, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  The term "disability" as used in 38 U.S.C.A. 
§ 1110 refers to impairment of earning capacity, and such 
definition mandates that any additional impairment of earning 
capacity resulting from a service-connected disability, 
regardless of whether the additional impairment is itself a 
separate disease or injury caused by the service-connected 
disability, shall be compensated.  Allen v. Brown, 7 Vet. 
App. 439, 448-49 (1995).  

Furthermore, under the provisions of 38 C.F.R. § 3.102, when, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, 
such doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  The 
question is whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).  

The record does not show, nor does the veteran assert, that 
his low back disorder was present in service, or for many 
years after service.  Service medical records show no 
complaints or treatment for a low back disorder.  

However, service connection has been granted for residuals of 
a chip fracture, left hip, with spur formation, and the 
veteran asserts that his back disability was caused by the 
service-connected left hip disability.

The negative evidence includes the opinion of an August 2003 
VA examiner who stated that he did not believe that the 
degenerative disc disease and subsequent discectomy in the 
lumbar area were the result of the veteran's mild 
osteoarthritis in his left hip.  This examiner had found the 
veteran to have minimal osteoarthritis of the left hip in 
1997, 1998, and again in 2004.  

However, in July 1997 Dr. Bomboy stated that the veteran had 
significant degenerative arthritis in the left hip and a 
different VA examiner who saw the veteran in June 1999, March 
2000, and March 2002, concluded that he had severe 
degenerative joint changes and deformities of the left hip.  
This examiner indicated that the pathology in the left hip 
was sufficient to cause marked limitation in the veteran's 
functional status.  Following the June 1994 VA examination, 
the VA examiner opined that the lumbar disc was partially due 
to altered body mechanics due to the service-connected hip 
injury.  Significantly, the VA examiner who felt that the 
veteran had only mild or minimal arthritis in his left hip, 
stated that the degenerative disc disease in the lumbar area 
might be aggravated by the limitation of motion and 
subsequent gait changes in the left hip.

The Board finds that 38 C.F.R. § 3.102 is for application in 
the instant case.  Under that regulation, when a reasonable 
doubt arises regarding service origin, the degree of 
disability, or any other point, such doubt will be resolved 
in favor of the veteran.  A reasonable doubt is one, which 
exists because of an approximate balance of positive and 
negative evidence, which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Therefore, finding the evidence of record to be in relative 
equipoise on the question of whether the service-connected 
left hip disorder caused or aggravates the veteran's lumbar 
spine disorder, the Board resolves all reasonable doubt in 
favor of the veteran.  38 U.S.C.A. § 5107(b).  Accordingly, 
entitlement to service connection for degenerative disc 
disease of the lumbar spine, secondary to the service-
connected left hip disorder, is granted.  38 C.F.R. §§ 3.102, 
3.310(a); Allen v. Brown, supra. 

C.  Secondary service connection for status post cervical 
discectomy with radiation to the left arm.

The veteran has claimed that his cervical spine disorder is a 
result of his service-connected left hip disorder.  However, 
the Board first notes that service connection is not 
warranted on a direct basis for the cervical spine disorder.  
The Board notes that the first diagnosis of record of a 
cervical spine disorder was in 1995, more than 16 years after 
service.  The Board finds that the lack of evidence of 
treatment for the disability for this long period following 
service weighs against the veteran's claim.  With respect to 
negative evidence, the Court has held that the fact that 
there was no record of any complaint, let alone treatment, 
involving the veteran's condition for many years could be 
decisive.  See Maxon v. West, 12 Vet. App. 453, 459 (1999).  

With respect to secondary service connection, there is no 
credible medical evidence linking the cervical spine 
disability to the service-connected residuals of a chip 
fracture, left hip.  Rather, there is only one etiology 
opinion of record, and it is negative.  Following a VA 
examination in August 2003, the examiner stated that he did 
not believe the disease causing the symptoms in the veteran's 
left arm (probably HNP C5-6) is the result of the mild 
osteoarthritis in his left hip.  

The Board finds that the veteran has not established that he 
is entitled to secondary service connection for status post 
cervical discectomy with radiation to the left arm.  See 38 
C.F.R. § 3.310(a).  There is no competent evidence of record 
that any current cervical spine disorder was either caused by 
or aggravated by the service-connected left hip disorder.  
See Allen, supra.  The only opinion of record that would tend 
to support the claim is that of the veteran and, as he is a 
layperson with no medical training or expertise, his 
contentions alone do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In light of the foregoing, the Board finds that the veteran's 
claim for service connection for status post cervical 
discectomy with radiation to the left arm, secondary to the 
service-connected left hip disorder is denied because he has 
not submitted any competent evidence to demonstrate that the 
claimed disability is in any way related to the service-
connected residuals of a chip fracture, left hip, with 
minimal traumatic arthritis.  As the preponderance of the 
evidence is against the claim for service connection for a 
cervical spine disorder, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  

V.  Increased rating for residuals, chip fracture, left hip.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2004).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(2004).  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2004).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2004).  

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 205-7 (1995).  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2004).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or maligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  The joints involved should be tested for pain on 
both active and passive motion, in weight-bearing and non 
weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59 (2004).  

A 10 percent rating is warranted for malunion of the femur 
with slight knee or hip disability.  A 20 percent rating is 
warranted when there is malunion with moderate knee or hip 
disability, and a 30 percent rating is warranted when there 
is marked knee or hip disability.  A 60 percent rating is 
warranted when there is a fracture of the surgical neck of 
the femur with a false joint or if there is a fracture of 
shaft or anatomical neck with nonunion but without loose 
motion and weight-bearing is preserved with the aid of a 
brace.  An 80 percent rating is warranted for a fracture of 
the shaft or anatomical neck with nonunion and with loose 
motion, due to a spiral or oblique fracture.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5255 (2004).  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2004).  

With X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent rating is 
assigned.  Id.  With X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, a 10 
percent rating is assigned.  Id.  The Schedule notes that the 
20 percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  Id.  

38 C.F.R. § 4.71a, Diagnostic Code 5275 provides for a 10 
percent rating for shortening of the bones of the lower 
extremity of from 1 1/4 to 2 inches (3.2 centimeters (cms.) 
to 5.1 cms.).  A 20 percent rating is warranted for 
shortening of 2 to 2 1/2 inches (5.1 cms. to 6.4 cms.).  A 
note to Diagnostic Code 5275 provides that measurement of the 
lower extremities is from the anterior superior spine of the 
ilium to the internal malleolus of the tibia and that ratings 
for lower extremity shortening are not to be combined with 
other ratings for fracture or faulty union in the same lower 
extremity.  

Limitation of flexion of a thigh warrants a 30 percent rating 
if flexion is limited to 20 degrees or a 40 percent 
evaluation if flexion is limited to 10 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5252 (2004).  

Full motion of the hip includes 125 degrees of flexion and 45 
degrees of abduction.  38 C.F.R. § 4.71, Plate II (2004).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990), the Court of Appeals for Veterans 
Claims (Court) stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

In applying the law to the existing facts, the Board finds 
the evidence of record does not demonstrate the requisite 
objective manifestations for a disability evaluation in 
excess of 30 percent for residuals of a chip fracture, left 
hip, with minimal traumatic arthritis, under Diagnostic Code 
5255.  

The medical evidence shows that the residuals of a chip 
fracture of the left hip are manifested by X-ray findings 
consistent with mild osteoarthritis in the left hip.  The 
August 2003 VA examination report indicates that the veteran 
had the following ranges of motion with pain at the extremes 
of motion; flexion to 90 degrees, extension to 0 degrees, 
internal rotation to 20 degrees, external rotation to 20 
degrees, abduction to 20 degrees, and adduction to 10 
degrees.  The veteran walked with a cane in his right hand.  
Upon a VA examination in April 2004, had the following ranges 
of motion: flexion to 30 degrees, extension -15 degrees, 
abduction 20 degrees, adduction to 10 degrees, internal 
rotation to 10 degrees, and external rotation to 10 degrees.  
The veteran walked with a mild antalgic gluteus medius left 
hip limp.  X-ray examination revealed very minimal narrowing 
of the articular cartilage in the left hip, with an 
osteophyte superiorly and probably a chip fracture off the 
posterior margin of the acetabulum.  The impression was mild 
osteoarthritis, left hip.  

As described above, the medical evidence shows that the 
veteran sustained a fracture of the posterior margin of the 
acetabulum.  However, there is no evidence of false joint.  
While X-ray studies have revealed findings of mild arthritis, 
evidence of false joint have not been detected.  There is no 
evidence of nonunion of the femur.  The medical evidence 
indicates that the veteran did not use a brace.  Thus, a 60 
percent rating under Diagnostic Code 5255 is not warranted.  
The Board also finds that an 80 percent evaluation is not 
warranted under Diagnostic Code 5255.  Moreover, although the 
veteran continues to complain of recurring pain in the left 
hip, there are no objective findings of instability or loose 
motion.  Thus, an 80 percent disability evaluation under 
Diagnostic Code 5255 is not warranted.  

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 (2004) may provide a basis for an 
increased evaluation for service-connected left hip disorder.  
See also DeLuca v. Brown, 8 Vet. App. at 206.  

The medical evidence supports the veteran's contention that 
he has significant limitation of function of the left hip due 
to pain.  However, this impairment is contemplated by the 
assignment of a 30 percent disability rating for marked hip 
disability.  The medical evidence discussed above indicates 
that the severity of the left hip disorder has been 
characterized as mild.  The limitation of motion of the left 
hip is not of such significance to warrant the assignment of 
a compensable evaluation for the right hip disorder under 
Diagnostic Codes 5252 or 5253.  However, when consideration 
is given to the functional loss due to pain (to include 
during any flare-ups), the left hip disorder is, conceivably, 
productive of marked overall impairment.  See 38 C.F.R. 
§ 4.40.  A 30 percent evaluation is assignable for such level 
of impairment.  Thus, the Board finds that the 30 percent 
disability evaluation assigned under Diagnostic Code 5255 
already contemplates functional loss due to pain.  

The Board finds that there is no additional disability due to 
functional loss due to weakness, fatigability, or 
incoordination of a joint under 38 C.F.R. § 4.45.  The VA 
examiner who performed the April 2004 VA examination 
indicated that he was unable to detect any objective evidence 
of weakness, incoordination, fatigability, or loss of motion 
due to the left hip disorder, and there is otherwise no 
evidence of any such factors of record.  

In an effort to afford the veteran the highest possible 
evaluation, the Board has considered all other potentially 
applicable diagnostic codes pertaining to evaluation of hip 
disability under 38 C.F.R. § 4.71a.  

The rating schedule provides for disability ratings based on 
arthritis due to trauma that is substantiated by X-ray 
findings.  Such arthritis is rated under the criteria for 
degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, which provides for an evaluation based on 
limitation of motion of the affected part.  As discussed 
above, there are X-ray findings of mild degenerative changes 
of the left hip.  

Limitation of motion pertinent to the hip is provided for 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, 5253 
(2004).  Diagnostic Codes 5251, limitation of extension of 
the thigh, and Diagnostic Code 5253, impairment of the thigh, 
do not provide for a rating in excess of 30 percent.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5251 and 5253.  

Under Diagnostic Code 5252, limitation of flexion of the 
thigh, flexion limited to 10 degrees warrants a 40 percent 
rating.  The Board finds that a rating in excess of 30 
percent is not warranted under Diagnostic Code 5252 because 
the evidence of record does not meet the criteria for a 40 
percent rating.  As indicated above, range of motion studies 
in April 2004 revealed that the veteran's left hip had 
flexion to 30 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5252 (2004).  

Diagnostic Code 5254 is not for application because there is 
no evidence of a flail joint of the left hip.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5254 (2004).  A disability 
evaluation in excess of 30 percent is not warranted under 
Diagnostic Code 5250 because there is no evidence of 
ankylosis of the left hip.  

Based on the above evidence, the Board finds that the 
preponderance of the evidence is against assignment of a 
schedular disability evaluation in excess of 30 percent for 
the veteran's service-connected residuals of a chip fracture 
of the left hip.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a back disability is 
reopened.

Service connection for degenerative disc disease of the 
lumbar spine with left radiculopathy, status post laminectomy 
at L5, secondary to residuals of chip fracture, left hip, 
with minimal traumatic arthritis, is granted.  

Entitlement to service connection for status post cervical 
discectomy with radiation to the let arm is denied.  

Entitlement to a rating in excess of 30 percent, for 
residuals of a chip fracture, left hip, with minimal 
traumatic arthritis, is denied.  


REMAND

The veteran contends that he is entitled to a TDIU.  
Specifically, the veteran indicates that his disabilities 
cause such pain that he is unable to perform his duties.  A 
TDIU may be assigned where the schedular rating for service-
connected disabilities is less than 100 percent when it is 
found that the veteran's service-connected disabilities 
render him unable to secure or follow a substantially gainful 
occupation.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2004). 

As discussed above, service connection is granted for 
degenerative disc disease of the lumbar spine, secondary to 
the service-connected left hip disorder.  The RO must 
implement the Board's grant of such benefit and determine the 
appropriate rating for the veteran's low back disorder.  

The grant of a compensable evaluation for the veteran's low 
back disorder could impact favorably on his claim for a total 
rating based on unemployability.  The Board has therefore 
concluded that it would be inappropriate at this juncture to 
enter a final determination on the issue of a total rating 
based on unemployability due to the veteran's service-
connected disabilities.  See Henderson v. West, 12 Vet. App. 
11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 
(1991), for the proposition that where a decision on one 
issue would have a "significant impact" upon another, and 
that impact in turn could render any review of the decision 
on the other claim meaningless and a waste of appellate 
resources, the claims are inextricably intertwined.  

Therefore, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  After undertaking any development 
deemed necessary, the AMC or RO should 
implement the Board's grant of service 
connection for degenerative disc disease 
of the lumbar spine with left 
radiculopathy, status post laminectomy at 
L5, secondary to residuals of chip 
fracture, left hip, with minimal 
traumatic arthritis, assigning a rating 
for this disability. 

2.  Thereafter, the AMC or RO should 
readjudicate the veteran's claim for a 
TDIU on the basis of all evidence of 
record and all applicable laws and 
regulations.  If this determination 
remains unfavorable to the veteran in any 
way, he and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC), which includes a summary of 
additional evidence submitted and any 
additional applicable laws and 
regulations.  The SSOC must provide 
reasons and bases for the decisions 
reached.  Thereafter, the veteran and his 
representative should be given the 
opportunity to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  The 
purposes of the REMAND are to further develop the record and 
to accord the veteran due process of law.  No action is 
required of the veteran until he receives further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


